Citation Nr: 1521722	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

In the August 2007 decision, the RO determined the Veteran failed to submit new and material evidence to reopen his claims of entitlement to service connection for a left shoulder disability and an acquired psychiatric disorder.  The March 2014 decision denied entitlement to TDIU.  

The Veteran appeared at hearing before the undersigned in February 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a left shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Evidence received since the April 1980 rating decision denying entitlement to service connection for a left shoulder disability pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  Evidence received since a March 1998 rating decision that denied service connection for PTSD pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's entrance examination report does not list any psychiatric disorders, and he has currently diagnosed PTSD that has been medically attributed to an in-service personal assault for which he evidenced behavior changes.



CONCLUSION OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156.


The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

An April 1980 rating decision denied the Veteran's claim of entitlement to service connection for a left shoulder disability, citing no evidence of an in-service left shoulder injury.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Similarly, the RO denied entitlement to service connection for PTSD in a March 1998 rating decision.  Again no additional evidence or notice of disagreement was received within a year of that decision.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, an October 2010 VA examination report references an "initial presentation" of a "left shoulder condition . . . during active duty in 1976."  The occurrence of an in-service injury is an essential element of a service connection claim, and the erroneous determination of a lack thereof was the basis for the April 1980 denial.  Thus, the October 2010 VA examination report constitutes new and material evidence that necessitates the reopening of the Veteran's claim of entitlement to service connection for a left shoulder disability.  

The 1998 decision denied service connection for PTSD because there was no credible supporting evidence of the stressor.  See 38 C.F.R. § 3.304(f).

Manual provisions, since codified at 38 C.F.R. § 3.304(f)(5) (2014), provided that a stressor based on a personal assault could be established by evidence of behavior changes in response to the stressor.  Patton v. West, 12 Vet. App. 272, 277 (1999); M21-1, Part III, Para. 5.14(c) (Feb. 20, 1996).

Evidence received since the March 1998 rating decision includes medical opinions that the Veteran experienced increased PTSD symptoms as the result of an in-service assault.  This evidence pertains to the basis of the prior denial and raises a reasonable possibility of substantiating the claim.  As such it is new and material and serves to reopen the claim.

Entitlement to Service Connection for an Acquired Psychiatric Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d). 

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Additionally, evidence of behavior changes following the claimed assault may also serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
An October 2010 VA examiner determined the Veteran meets the diagnostic criteria for PTSD due to a combination of childhood sexual abuse and two incidents of military-related sexual trauma and ultimately concluded the PTSD onset in childhood and was aggravated during military service.  

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Here, the Veteran's December 1975 entrance examination report indicates his psychiatric condition was normal.  Therefore, the presumption of soundness applies.  

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In this case, there is evidence that the Veteran's PTSD may have pre-existed service; however, there is no evidence that it was not clearly and unmistakably not aggravated during service.  To the contrary, the October 2010 VA examiner clearly indicated that the Veteran's PTSD was aggravated during service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran's PTSD claim must be considered as a normal claim for service connection without regard to whether the disorder pre-existed his entry into active service.  

A March 2015 private medical opinion indicates the Veteran's "PTSD symptoms are directly related to his having been raped in while in military service."  A March 2015 opinion from a licensed clinical social worker who worked with the Veteran in the VA system during early 2000s adds further support to a finding of service connection for PTSD on a direct basis, indicating it is "more likely than not" that an in-service rape "produced (or at a minimum) exacerbated the symptoms of [the Veteran's] PTSD."

While there is some inconsistency in the Veteran's account of the in-service personal assault, his account has remained entirely consistent since his dissociative identity disorder appears to have stabilized.  The record also establishes behavior changes that are consistent with the Veteran's claim of an in-service personal assault, including substance abuse, episodes of depression, anxiety without an identifiable cause, and unexplained economic and social behavior changes.  38 C.F.R. § 3.304(f)(5).  

Thus, the evidence includes diagnoses of PTSD linked by medical professionals to an inservice stressor.  As previously noted the medical opinions provide evidence of behavior changes in response to the assault.  As such, the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for PTSD is warranted.




						(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for a left shoulder disability is reopened.

The claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disability, diagnosed as PTSD is granted


REMAND

An October 2010 VA examiner indicated he was unable to provide a nexus opinion regarding the Veteran's left shoulder disability without resorting to speculation because there was no evidence of treatment between the initial presentation of a left shoulder condition during active duty in 1976 and the current manifestation of a left shoulder disability, which he described as a chronic left shoulder strain.  

The Veteran's VA treatment records contain several instances of treatment for left shoulder pain, numbness, and weakness, dating back to at least 1996.  A treatment note from October 24, 1996 indicates the Veteran experienced pain in trapezius muscle.  A treatment note from January 16, 2003 states the Veteran had pain across the shoulders down into the left upper extremity along the deltoid muscle.  There are several notes dealing with cervical nerve root impingement near the C7 vertebrae and radiculopathy, resulting in pain, numbness, and weakness affecting the left shoulder and upper extremity.  A February 19, 2007 treatment note states the Veteran "appears to have two problems" working together to cause the symptoms affecting his left shoulder and upper extremity, although neither would cause significant impairment alone.

A medical examination is adequate where it is based upon consideration of the claimant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The October 2010 examiner does not appear to have considered the Veteran's prior medical history.  Therefore, a remand is necessary to obtain an addendum from the examiner addressing the instances of post-service treatment.

The Veteran's TDIU claim is also remanded, as it is inextricably intertwined with the issue of service connection for a left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the October 2010 VA examiner.  The examiner must address the post-service treatment records of treatment for pain, numbness, and weakness in the shoulder muscles beginning as early as October 1996 and continuing through the 2000s.  The examiner must also consider the treatment for cervical nerve root impingement and radiculopathy and any effect it may have on the Veteran's left shoulder disability.  After a full review of the evidence of post-service treatment, the examiner must provide a new opinion regarding whether the Veteran's left shoulder disability is at least as likely as not due to an in-service injury.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the October 2010 examiner is unavailable, schedule the Veteran for a new examination to determine whether the Veteran's currently diagnosed left shoulder disability was at least as likely as not caused by an in-service injury, considering the factors outlined above.

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must provide reasons for the opinion.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


